
	

113 HR 4990 IH: Justice for Children Now Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4990
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Ms. Jackson Lee (for herself, Mr. Conyers, Mr. Nadler, Mr. Hinojosa, Mr. Thompson of Mississippi, Mr. Vela, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for the appointment of additional immigration judges.
	
	
		1.Short titleThis Act may be cited as the Justice for Children Now Act of 2014.
		2.Additional immigration judges
			(a)In generalThe Attorney General may appoint 70 additional immigration judges in addition to immigration judges
			 currently serving as of the date of enactment of this Act.
			(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.
			
